Citation Nr: 1440888	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953, and had subsequent reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at an August 2011 travel board hearing by the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the claims file.

These matters were previously before the Board in September 2011 when they were remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's reported in-service stressor has not been verified and 
the most probative evidence is against finding that the Veteran had a diagnosis of PTSD during the pendency of his claim.

2.  The most probative evidence is against finding that the Veteran has residuals of a TBI related to an in-service event, injury, or disease.

3.  The most probative evidence is against finding that the Veteran's current diagnoses of depressive disorder, not otherwise specified (NOS), and cognitive impairment are etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).

2.  The criteria for service connection for residuals of a TBI are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder NOS and cognitive impairment, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in September 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the September 2011 remand was to conduct additional development to corroborate the Veteran's claimed PTSD stressor and in-service head injury and provide the Veteran a VA examination.  A review of the record indicates that the specified development was completed.  The Veteran was provided a VA examination in March 2014 and an addendum opinion was obtained in April 2014.  

Additionally, the AOJ made efforts to verify the Veteran's reported stressor.  The AOJ requested clinical treatment records from United States Public Health Hospital in Seattle, Washington, but no records were located.  The AOJ also submitted an information request to the Defense Personnel Records Information Retrieval System (DPRIS).  DPRIS responded there were no records to corroborate the Veteran's reported stressor.  The response noted that the United States Coast Guard Headquarters Historian does not maintain a command history for the period of 1952 to 1953; and that the monthly events reports for the United States Coast Guard base in Seattle Washington, where the Veteran was stationed at the time of the alleged incident, did not reference the incident.  Additionally, the AOJ submitted a National Archives and Records Administration (NARA) search request.  The NARA indicated that United States Coast Guard records and court martial files were searched and were unable to confirm the Veteran's reported stressor.  The Veteran was notified of these findings in a February 2014 letter.  Although the AOJ was unable to confirm the Veteran's reported stressor, the development specified in the September 2011 was completed.  Thus, the Board may now proceed with the adjudication of the claims.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated in July 2007 and August 2009, VA satisfied its duty to notify the Veteran.  Specifically, the letters notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide, and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service personnel records (SPR), service treatment records (STR), and VA and private treatment records are of record.  VA provided the Veteran a VA examination in March 2014 and an addendum opinion was obtained in April 2014.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2013).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f) (2013).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Additionally, under 38 C.F.R. § 3.304(f)(3) (2013), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activities means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).  

Furthermore, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2013).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Factual Background

As there is considerable overlap in the relevant evidence for the various claims, the Board will lay out all the evidence prior to discussing each of the respective claims.  

Private treatment records from Dr. Troyer, M.D., dated January 1999 through June 2006 were silent for any psychological or cognitive complaints. 

A September 2000 VA treatment note indicated that the Veteran reported that he was getting bored and felt a little down and that he should probably go back and get a part-time job.  VA treatment records dated June 2004 through June 2005 noted that the Veteran was negative for depression.  The treatment records were silent for any psychological or cognitive impairment.  A June 2007 VA treatment record noted that the Veteran's depression screening was negative, but that he had a positive PTSD screening.

A May 2008 treatment record from Dr. Troyer noted that the Veteran had a history of head traumas that he reported first occurred in approximately 1953 while he was in the military.  The Veteran reported that part of his service was confidential and that he was sent to a Russian ship to search for contraband, during which time he was hit in the nose and blacked out.  The Veteran reported  two post-service head injuries, one that occurred in 1990 when he flipped a mini-bike and was knocked unconscious and a second in 2005 when he fell moving a block and was unconscious for approximately three minutes.  Dr. Troyer noted that the Veteran's head trauma was cumulative.    

Private treatment records from Dr. Tella, M.D., dated July 2008 through January 2009, noted that the Veteran had a history of an old head injury and experienced headaches and episodic disequilibrium.  With regard to his head injuries, the Veteran reported that he was injured in 1950 when a rifle butt hit him on his nose and that he fell two years ago and struck the left side of his head. 

VA treatment records from February 2009 indicate that the Veteran was diagnosed with a mood disorder NOS.  It was also noted that his family reported that he had frontal lobe damage from a possible TBI during service.  Specifically, the Veteran's wife and daughter reported that while boarding a ship, the Veteran had been stuck in the head with the butt of a rifle, knocked unconscious, and had killed someone.  His wife stated that there had been a "cover-up" regarding the incident.  Diagnosis was deferred until further psychological testing was performed, but that dementia needed to be ruled out.  A subsequent February 2009 VA treatment record noted that the Veteran reported that he began "to go downhill" a little over a year ago.  He also reported that he had not seen a psychiatrist or been diagnosed with PTSD, but that he killed a man in self-defense while in the Coast Guard.  He reported that he sustained an injury to the forehead during that incident.  
Psychological testing performed in June 2009 revealed that the Veteran's immediate memory index was at the 34 percentile for his age, his delayed memory index score was at the 53 percentile for his age, his visual spatial/construction index was at the 2 percentile for his age, his language index was at the 21 percentile for his age, and his attention index was at the 5 percentile for his age.  Testing of executive functioning revealed variable performance, which was noted to indicate likely variable executive functions.  The Veteran endorsed symptoms indicating severe depression.  The Veteran was diagnosed with major depressive disorder, NOS, and the physician indicated that a cognitive disorder, NOS, needed to be ruled out.  

In a September 2009 correspondence, Dr. Troyer, M.D., stated that the Veteran was diagnosed with depression and a TBI, which were at least likely as not related to his military service.  In support of his diagnosis, he noted that the Veteran had a significant head trauma during his service.  Specifically, he was hit in the head with a gun, rendered unconscious, and experienced several other intense emotional issues.  Dr. Troyer stated that these incidents more likely as not contributed to his TBI and depression.  

In a May 2010 letter, Dr. Tella, M.D., stated that based on review of available medical records, clinical notes, and physical examination, it was at least as likely as not that the Veteran had a TBI, PTSD, depression, and episodic disequilibrium.  Dr. Tella stated that his assessment was based on a physical examination and his training and experience as a neurologist.  

In a May 2010 letter, Dr. Troyer stated that based on review of available medical records, clinical notes, and an examination, the Veteran had a TBI, PTSD, chronic depression, and episodic disequilibrium, which were the result of his active service.  

A May 2010 VA treatment record noted that the Veteran was diagnosed with major depression, treated, and chronic PTSD currently subclinical.

The Veteran was provided a VA examination in March 2014, at which time he was diagnosed with a depressive disorder NOS.  The Veteran was not diagnosed with PTSD or a TBI.  The examination report noted the Veteran's self-reported stressor and in-service head injuries.  Specifically, the Veteran stated that in the summer of 1952 he was hit on the head and fired a shot while on board a Coast Guard ship.  He also reported that he injured his nose from hitting his head on a ping-pong table in 1952.  The examiner indicated that a TBI or head injury was not shown in the Veteran's records.  The examiner noted that the Veteran's current symptoms included depressed mood, anxiety, and chronic sleep impairment.  The Veteran was noted to maintain good hygiene, maintained good eye contact, his speech was spontaneous, and his mood was depressed and sometime irritable.  His displayed a full range of affect, denied any current suicidal ideation, and was oriented to time, place, and person.  His long and short-term memory were noted to be okay.  He was able to recall 3/3 items immediately, 2/3 items after five minutes, was able to interpret abstract proverbs, perform serial sevens, and name current and past presidents.  His insight and judgment were noted to be normal.  

With regard to his alleged stressor, the examiner noted that there was no evidence to support full criteria for a PTSD diagnosis.  Rather, the Veteran's overall findings supported a DSM-IV diagnosis of depressive disorder, NOS.  It was noted that the Veteran did not have any treatment for depression during active service and that his VA treatment records in the 2000s consistently reported that he had no prior psychiatric diagnosis.  The examiner opined that the Veteran's depression was not at least as likely as not related to his military service.  

With regard to the Veteran's organic brain symptomology, the examiner noted that neuropsychological testing indicated mild cognitive impairment, which was not suggestive of progressive dementia or Alzheimer's disease.  The examiner opined that the Veteran's test results were suggestive of cerebral microvascular disease, with the possibility of super-imposed cerebral blood flow fluctuations, an intermittent metabolic delirium, subclinical seizure disorder, or medication effects, which was underlying his intermittent confusion.  The examiner explained that while the Veteran's testing was slightly lower in some areas, it was not substantially different from his performance in 2009.  The Veteran's greatest impairment, which was modest compared to his 2009 test results, was related to speeded mentation and psychomotor speed, but that the Veteran's higher level reasoning, planning, and organization also appeared impaired.  The examiner stated that the Veteran's psychiatric factors and executive dysfunction might be contributing to his apparent confabulation.  The examiner opined that the Veteran's brain symptoms were not as likely as not related to his military service or self-reported head injuries.  

PTSD

The Veteran contends that he has PTSD related to a traumatic experience in service.  

There is conflicting evidence regarding whether the Veteran has been diagnosed with PTSD.  As previously noted, in May 2010 letters, Dr. Troyer, M.D., and Dr. Tella, M.D., stated that based on review of available medical records, as well as clinical notes, and examination, the Veteran had PTSD.  In his letter, Dr. Troyer noted that the stressor for the Veteran's PTSD was the Veteran's active service in the Coast Guard.  Furthermore, a May 2010 VA treatment record noted that the Veteran had chronic subclinical PTSD.  In contrast, the March 2014 and April 2014 VA examiners, both of whom hold a Doctor of Psychology, opined that the Veteran did not meet the full criteria for a diagnosis of PTSD.  In the April 2014 addendum opinion, the examiner noted the prior diagnoses and opinions from Dr. Tella, Dr. Troyer, and the March 2014 VA examiner, and thereafter opined that the Veteran did not have PTSD.  With regard to diagnoses by Dr. Troyer and Dr. Tella, the examiner noted that neither doctor had substantiated, in any objective manner, a diagnosis of PTSD related to military service.  The examiner explained that one of the criteria for diagnosing PTSD is trauma, an actual threat to personal integrity or threatened death.  The examiner reasoned that because the Veteran's asserted stressor could not be confirmed, criteria A of the DSM-IV was not met.  

While the Board acknowledges the conflicting evidence of record concerning whether the Veteran is diagnosed with PTSD, the Board finds that the March 2014 examination report and the April 2014 addendum opinion, taken together, are the most probative evidence of record.  While the opinions of Dr. Troyer and Dr. Tella were considered, the Board affords greater probative weight to the VA examiners' findings because they are supported by detailed psychological testing and detailed explanations, which specifically referenced the diagnostic criteria for PTSD.  In contrast, Dr. Troyer's and Dr. Tella's opinions were conclusory and provided no explanation in support of their diagnoses.  Furthermore, as discussed in more detailed below, the Board finds that Dr. Troyer's and Dr. Tella's opinions were based on an inaccurate factual premise, namely the occurrence of the Veteran's alleged stressor.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that an opinion based upon an inaccurate factual premise had no probative value).  

The Board is mindful of the lay statements by the Veteran and his family asserting that the Veteran has PTSD.  The Board acknowledges that laypersons are competent to report observable symptoms and under certain circumstances identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  However, PTSD is not a simple medical condition that the Veteran or his family as laypersons can perceive and identify based on mere personal observation, that is, by visual observation or by any other of the senses.  For these reasons, the Veteran and his family are not competent to diagnose the Veteran with PTSD.  

In the absence of a current diagnosis of PTSD, the criteria for entitlement to service connection for PTSD are not met.  Shedden, 381 F.3d at 1167 (holding that if the Veteran fails to demonstrate any one of the elements for a grant of PTSD, including, medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a) (2013), service connection must be denied).  

Nonetheless, for the sake of completeness and because it relates to the lack of a criterion A stressor, the Board will address the second element for establishing service connection for PTSD, an in-service stressor.  

As noted above, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The Veteran's DD-214 does not reflect that he received any commendations or awards that warrant the conclusion that he participated in combat.  Furthermore, the Veteran has not asserted that he engaged in combat.  Therefore, the combat presumptions are not met and are inapplicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013); VAOPGCPREC 12-99.  Accordingly, the relaxed evidentiary standards of 38 C.F.R. § 3.304(f) (2013) do not apply and the Veteran's lay statements alone are insufficient to corroborate the occurrence of his alleged stressor. 

The Veteran's service personnel records (SPR) and service treatment records (STR) do not corroborate his stressor, nor has the Veteran submitted any additional evidence corroborating his stressor.  Additionally, VA made efforts to verify the Veteran's reported stressor.  Specifically, treatment records from United States Public Health Hospital were requested, information and records were requested from DPRIS and the NARA.  Despite all these efforts, there has been no confirmation of the Veteran's reported stressor.  Accordingly, the Board finds that there is not credible evidence establishing the occurrence of the Veteran's stressor.  As there is no credible evidence establishing the existence of the alleged in-service stressors, the second element of service-connection for PTSD cannot be satisfied unless one of the relaxing evidentiary provisions is applicable.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

The Board acknowledges the relaxing provision under 38 C.F.R. § 3.304(f)(3), (5) (2013), however, the Veteran has not asserted that his stressor stems from a fear of hostile military or terrorist activity or an in-service personal assault.  Accordingly, these provisions do not apply.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply and service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).





TBI 

The Veteran contends that he is diagnosed with a TBI related to service.  Specifically, the Veteran asserted that he was hit in the head during a scuffle while searching a ship for contraband and that he injured his head on a ping-pong table .  

As noted in the fact sections, there are conflicting diagnoses of record.  In September 2009 and May 2010 letters, Dr. Troyer stated that the Veteran had a TBI related to a significant head trauma in service, during which he was hit in the head with a gun and rendered unconscious.  In a May 2010 letter, Dr. Tella stated that based on review of available medical records, as well as clinical notes and examination, the Veteran had a TBI.  However, the Veteran was provided a VA examination in March 2014.  The examiner noted the Veteran's reported in-service head injuries, noted that a TBI or head injury was not shown in his STRs, and found that the Veteran did not have a TBI.  

While the Board acknowledges the diagnoses of Dr. Troyer and Dr. Tella, the Board affords greater probative weight to the VA examiner's finding.  Although the private treatment records from Dr. Troyer and Dr. Tella, as well as their respective May 2010 letters, indicate that the Veteran has a TBI, their diagnoses are based on the Veteran's reports of in-service treatment head injuries.  As will be discussed below the Board finds that the Veteran is not an accurate historian with regard to his reported in-service head injuries.  Accordingly, Dr. Troyer's and Dr. Tella's diagnoses, which are based on the Veteran's inaccurate reports, are not probative and are afforded no probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that an opinion based upon an inaccurate factual premise had no probative value).  

In the absence of proof of a current disability, service connection must be denied.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability... in the absence of a proof of present disability there can be no claim"); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability is present at any point during the claims period); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  In this case, there is insufficient evidence of a diagnosis of TBI at any point during the claim period or shortly before a claim was filed.

Nonetheless, for the sake of completeness, the Board will address the second element for establishing service connection, an in-service event, injury, or disease.  

As noted above in the PTSD analysis section, the Veteran's assertions regarding an incident where he was struck in the head during a scuffle have not been corroborated.  The Veteran's STRs contain no evidence of complaints, treatment, or diagnoses pertaining to a head injury.  The Veteran's November 1953 report of medical examination at separation noted no abnormalities upon head, face, neck, and scalp examinations.  In a November 1953 statement, the Veteran indicated that he agreed with the physical examination report.  Additionally, a November 1958 report of medical examination, in conjunction with his reserve service, also noted no abnormalities upon head, face, neck, and scalp examinations.

The Board notes the Veteran's assertions that his October 1952 STR documenting a nose injury incurred during a ping-pong game included a head injury, and alternatively, that his "ping-pong injury" was actually from being struck in the head with a rifle onboard the Russian ship.  An October 1952 STR indicates that the Veteran slipped and cut his nose while retrieving a ping-pong ball, received 15 sutures, that his nose was bruised, but he suffered no apparent injury to the bone formations.  The STR makes no mention of a head injury.  

The Board acknowledges that the Veteran is competent to attest to his own observable symptoms and in-service experiences.  See 38 C.F.R. § 3.159(a)(2) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting "although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board notes that the alleged head injury stems from the same incident as his alleged in-service stressor for his PTSD claim.  As such, his statements made in connection with his PTSD claim are also relevant to his TBI claim.  In his September 2007 claim for service connection for PTSD, the Veteran originally reported that that there had been a scuffle on board the German ship and that a gun had been pointed directly in his face.  It was not until he filed his claim for service connection for a TBI and his petition to reopen his PTSD claim that the Veteran asserted that he was struck in the head and stated that it was on a Russian ship.  

At his August 2011 hearing and at his March 2014 VA examination, the Veteran indicated that that he was knocked unconscious while searching a ship for contraband.  He also recounted a separate incident where he struck his nose on the edge of a ping-pong table while retrieving a ball.  However, in a January 2013 statement in support of claim, the Veteran indicated that his October 1952 STR noting treatment for a cut on his nose, after hitting his nose while retrieving a Ping-Pong ball, was actually treatment for the head injury he suffered onboard the Russian freighter.  

In this case, the Veteran appears to sincerely believe his recollection as to what happened in service.  However, his assertions have been inconsistent and are odds with the contemporaneous medical evidence during service.  Specifically, contemporaneous treatment records during service showed no history of complaints, treatment, or diagnosis of a head injury.  Furthermore, the Veteran's statements concerning his head injury have been inconsistent.  He has alternatively reported that the incident occurred on a Russian and a German ship and that he was struck in the nose, forehead, and head.  Furthermore, the March 2014 VA examiner indicated that psychiatric factors and executive dysfunction might be contributing to the Veteran's inconsistent recollection.  The inconsistencies in the Veteran's statements over time are significant and unlikely to be the product of mere differences in the retelling of the same story.  Thus, the Board finds that the Veteran is an inaccurate historian regarding his alleged in-service head injury.  As such, the Board affords greater probative weight to the contemporaneous SPRs and STRs regarding the occurrence, or lack thereof, of an in-service head injury.  Accordingly, the second Shedden element is also not met.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply and service connection, for residuals of a TBI, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

Acquired Psychological Disorder, Other Than PTSD

The March 2014 VA examination report indicated that the Veteran was diagnosed with a depressive disorder, NOS, and a mild cognitive impairment.  VA and private treatment records also indicate the presence of a depressive disorder and suggest some level of cognitive impairment.  Accordingly, the first Shedden element is met.  

With regard to the second element, an in-service event, injury, or disease, the Veteran's STRs contain no evidence of complaints, treatment, or diagnoses pertaining to a depressive disorder or cognitive impairment.  Furthermore, as noted above, the Veteran has been found to be an inaccurate historian regarding his alleged in-service stressor and head injury.  Accordingly, the second Shedden element is not met and the claim fails.  

Nonetheless, for the sake of completeness the Board will discuss the remaining Shedden element.  As noted in the facts section, there are conflicting nexus opinions of record regarding the Veteran's depressive disorder.  Dr. Troyer opined that the Veteran's depressive disorder was related to his active service.  In support, he noted the Veteran suffered significant head trauma during his experience in the Coast Guard, with a loss of consciousness after being hit with a gun, as well as several other intense emotional issues.  In contrast, the March 2014 VA examiner opined that the Veteran's depressive disorder and cognitive impairment were less likely than not related to his active service.  In support of this opinion, the examiner noted that the Veteran did not have any treatment for depression during active service and that VA treatment records in the early 2000s noted that the Veteran reported no prior psychiatric treatment.  With regard to the Veteran's organic brain symptomology, the examiner noted that neuropsychological testing was suggestive of cerebral microvascular disease, with the possibility of super-imposed cerebral blood flow fluctuations, an intermittent metabolic delirium, subclinical seizure disorder, or medication effects, which was underlying his intermittent confusion.  The examiner opined that the Veteran's brain symptoms were less likely as not related to his military service or self-reported head injuries.  

After reviewing all evidence of record regarding the etiology of the Veteran's depression and cognitive impairment, the Board finds that the March 2014 VA examiner's opinion is the most persuasive evidence of record.  While the Board acknowledges the nexus opinion by Dr. Troyer concerning the Veteran's depressive disorder, that opinion was based on inaccurate history of in-service events.  As such, it is not probative.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  As the VA examiner's opinion followed an extensive examination of the Veteran and his claims file, as well as consideration of reported history, his opinions are accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board acknowledges the assertions by the Veteran that his depressive disorder and cognitive impairment are related to service.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a psychiatric disorder, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Board attributes greater value to the VA examiner's opinion as the opinion was provided by a trained medical professional who reviewed the claims file, examined the Veteran, and noted the Veteran's reported history, all prior to providing the negative nexus opinion.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply and service connection for an acquired psychiatric disorder, to include a depressive disorder, NOS, and cognitive impairment is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Entitlement to service connection for residuals of a TBI is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a depressive disorder, NOS, and cognitive impairment is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


